Gentry v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

NO. 10-92-255-CR
NO. 10-92-256-CR

        MICHAEL GENTRY,
                                                                                       Appellant
        v.

        THE STATE OF TEXAS,
                                                                                       Appellee
 

 From the 40th District Court
Ellis County, Texas
Trial Court Nos. 19060-CR & 19061-CR
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          Appellant pled guilty before a jury in both cases to the offense of indecency with a child. 
The jury assessed punishment at confinement for 20 years.
          The sentences were imposed on August 14, 1992.  On October 6, 1992, Appellant sent a
letter to the District Clerk stating that he would like to appeal his case(s).  For this court to acquire
jurisdiction, if a motion for new trial is not filed, a notice of appeal must be filed within 30 days
after the sentence is imposed.  See Tex. R. App. P. 41(b)(1).  Additionally, there is no indication
that the trial court granted Appellant permission to appeal a non-jurisdictional defect or error that
occurred prior to the entry of the plea.  See Tex. R. App. P. 40(b)(1).
          Because neither a notice of appeal nor a motion for extension of time for filing was timely
filed, the motions for extension of time for filing the record are denied, and the appeals are
dismissed for want of jurisdiction.
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed January 13, 1993
Do not publish